DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Applicant’s amended claim set filed 7/29/2020 has been entered. Claims 226-228, 231, 234, 247, 249, 251, 253, 254, 257, 260 and 264-271 remain pending and are being considered on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 260 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 260 recites the broad recitation “at least 5 degrees”, and the claim also recites “at least 4”, “at least 3”, and “at least 2” which are all the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 227 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Independent claim 226 “two or more” of copper, insulin and cystine. Claim 227 depends from claim 226 and recites every option of “two or more” in claim 226. Therefore claim 227 fails to further limit claim 226.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 270-271 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated Baca et al (US Pat No. 6,884,879; reference C).
The ‘879 patent teaches humanized anti-VEGF antibody (aka A.4.6.1 or bevacizumab), see col. 3, lines 12-57, col. 14, line 19-35, in particular.  The reference humanized anti-VEGF antibody is produced by CHO cells, see col. 17, lines 55-67, Col. 25, lines 25-26.  The ‘879 patent further teaches composition comprising the reference humanized anti-VEGF antibody or fragment thereof, i.e., humanized Fab2, see col. 35, lines 19-25 and pharmaceutical acceptable carrier, i.e., phosphate buffer, col. 28, in particular.  When the reference teaches a product that appears to be the same as the product set forth in a product-by-process claim although produced by a different process.  
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer, see MPEP 2113. 
Thus, the reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 226-227, 231, 234, 247, 253, 254, 257, 265, 269 and 267-271 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryll et al (US Pat No. 6,528,286; reference A) in view of Kaschak et al (2011, mAbs 3(6): 577-583, reference U) and Vijayasankaran et al (US 20130281355; reference B, claim priority to provisional application 61/637,780 filed April 24, 2012).
Regarding claim 226 and 227, Ryll teaches a method of producing humanized antibody and antibody fragment, i.e., Fab that binds to VEGF, including the bevacizumab of WO96/30046 (see col. 6, lines 31-52).  Regarding claim 226-227, 234 and 269, Ryll teaches method comprises culturing mammalian cells, i.e., CHO cells expressing nucleic acid encoding the anti-VEGF antibody in a cell culture medium, i.e., DMEM and HAM F12 based on the formulation of the US Pat NO. 5,122,469, see col. 13, line 56-65 and copper to control desialyation, see entire document, col. 11, lines 33 to col. 12, line 5, insulin (see col. 10, lines 1-25). Regarding claims 226 and 231, Ryll teaches the culture medium may copper in the range of about 0.1µM to about 5 mM (see col. 2 lines 29-40 and col. 3, lines 27-40); about 0.1µM is equivalent to about 100 nM which falls within the claimed range of about 69 nM to about 1000 nM (claim 226) and 325 nM to 375 nM (claim 231). Ryll teaches the advantage of having copper in the culture media is to allow for the recovery of a glycosylated antibody whose oligosaccharide are not compromised by degradative events associated with standard cell culture media and provided economic and commercial benefits through the recovery of greater useful quantities of glycoprotein from mammalian cells (see col. 3, lines 5-18). Regarding claim 265, Ryll teaches generally the pH is adjusted to a level between about 6.5 and 7.5 (see col. 11 lines 20-25). Regarding claim 247, 253, 254, 257, Ryll teaches it is a preferred embodiment the cell culture is done using a fed batch culture procedure wherein fresh medium can be added (see col. 10 lines 43-65); reads on adding additional of all components in the medium. Regarding claims 267-271, Ryll teaches recovering the anti-VEGF antibody from culture medium (see col. 3, lines 5-18, reference claim 19, in particular). 
Ryll does not specifically teach that cell culture medium comprises copper at a concentration of from about 69 nM to about 1,000 nM or the level of cystine between 0.7 mM and 2.0 mM (claims 226 and 254). Ryll does not teach adjusting the temperatures as recited in claims 260 and 264.
Kaschak teaches copper has been shown to affect the performance of CHO cells.  At concentration under 1µM in the cell culture media, copper has been able to reduce lactate accumulation, increase cell density and improve antibody titer; at higher concentration, copper in the basal media may reduce protein aggregation (see page 580, right col).   However, adding large amounts of copper to the media can be undesirable because it can facilitate the formation of heterogenous antibody population, with increase basic charge variants of antibody produced, i.e., C-terminal proline amidation on either one or both heavy chains (see entire document, abstract, in particular).  Regarding claim 226, Kaschak teaches Culture comprising various copper concentrations of 200, 400, 550, 750 and 1,000 nM (see Figure 7, in particular) showed that higher copper concentration has higher basic peak levels (see Figures 3A-B and 5). 
Vijayasankaran teaches methods and compositions provided may employ any cell that is suitable for growth and/or production of a polypeptide, including CHO cells and antibody production (see paragraph [0094]). Regarding claims 226 and 254, Vijayasankaran et al teaches the cystine concentration is from about 0.8 mM to about 2.5 mM cystine (see paragraphs [0010], [0080]).    
It would have been obvious to combine Ryll with Kaschak and Vijayasankaran to use Kaschak’s amount of copper and Vijayasankaran’s amount of cystine in Ryll’s CHO culture media for antibody production. A person of ordinary skill in the art would have had a reasonable expectation of success in using Kaschak’s amount of copper and Vijayasankaran’s amount of cystine in Ryll’s CHO culture media for antibody production because both are specifically taught to be useful for this purpose. The skilled artisan would have been motivated to use Kaschak’s amount of copper and Vijayasankaran’s amount of cystine in Ryll’s CHO culture media for antibody production because both Kaschak and Vijayasankaran highlight that increased results can be optioned using these amounts.
	Regarding claims 260 and 264, Vijayasankaran teaches the temperature of the cell culture in the initial growth phase will be selected based primarily on the range of temperatures at which the cell culture remains viable. For example, during the initial growth phase, CHO cells grow well at 37.degree. C. In general, most mammalian cells grow well within a range of about 25.degree. C. to 42.degree. C. Preferably, mammalian cells grow well within the range of about 35.degree. C. to 40.degree. C. Those of ordinary skill in the art will be able to select appropriate temperature or temperatures in which to grow cells, depending on the needs of the cells and the production requirements (see paragraph [0128]).The temperature of the initial growth phase is maintained at a single, constant temperature. In another embodiment, the temperature of the initial growth phase is maintained within a range of temperatures. For example, the temperature may be steadily increased or decreased during the initial growth phase. Alternatively, the temperature may be increased or decreased by discrete amounts at various times during the initial growth phase.  One of ordinary skill in the art will be able to determine whether a single or multiple temperature should be used, and whether the temperature should be adjusted steadily or by discrete amounts( see paragraph [0129]). Claims 260 and 264 are included as one of ordinary skill in the art will be able to determine whether multiple temperatures should be used, and whether the temperature should be adjusted steadily or by discrete amounts, such as the ones recited in claim 264 (see paragraph [0129]).
	Regarding the levels of copper and cystine in the feed medium used to replenish, as noted above the optimal levels of the components are taught by the art and the art specifically teaches that the medium should be replenished. It is further noted that the replenishing amounts are within the scope of what is taught in the art. In view of Ryll teaching that it is a preferred embodiment the cell culture is done using a fed batch culture procedure wherein fresh medium can be added, and the overlapping ranges taught in the art, claims 247 and 254 are obvious. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Claims 228, 249, 251 and 266 are rejected under 35 U.S.C. 103 as being unpatentable over Ryll in view of Kaschak and Vijayasankaran as applied to claims 226-227, 231, 234, 247, 253, 254, 257, 265, 269 and 267-271 above, and further in view of Valamehr et al (US 2006/0115901; reference D).
The teachings of Ryll in view of Kaschak and Vijayasankaran are discussed and relied upon above. Regarding insulin, copper, and cystine being added during the culture cycle, and the adjustments to temperature in claims 249, 251 and 266, the discussion above regarding the limitations of claims 247, 254, 260 and 264 also applies to claims 249, 251 and 266.
 Ryll in view of Kaschak and Vijayasankaran do not teach the claimed amounts of insulin. 
Valamehr teaches a method culturing CHO cells expressing recombinant protein of interest including antibody (see para. [0111]) by culturing CHO cells in a culturing media, i.e., basal medium DMEM/ F12 comprising recombinant human insulin (see Table 2).  Valamehr further teaches adding supplemental mediumVMSoy batch that comprises human insulin in in a concentration of greater than about 5 mg/liter, about 10 mg/L, about 15 mg/L or greater than about 20 mg/L (see paragraphs [0091 to [0094]).  Valamehr further teaches the supplement may be added at the start of culture or can be added in a fed-batch or in a continuous manner or may be added together or separately at different stages (see paragraphs [0107]).  The advantage of supplemental medium in combination with basal medium to culture low density population of CHO cells that has been isolated by means other than gradual reduction of the cell density (see paragraph [0067]).  
It would have been obvious to combine Ryll in view of Kaschak and Vijayasankaran with Valamehr to use Valamehr’s amount of insulin in Ryll’s CHO culture media for antibody production. A person of ordinary skill in the art would have had a reasonable expectation of success in using Valamehr’s amount of insulin in Ryll’s CHO culture media for antibody production because both are specifically taught to be useful for this purpose. The skilled artisan would have been motivated to use Valamehr’s amount of insulin in Ryll’s CHO culture media for antibody production because Valamehr highlights that increased results can be optioned using these amounts.
One of ordinary skill in the art would have been motivated to add additional supplemental insulin to the cell culture because Valamehr teaches the advantage of supplemental medium in combination with basal medium can culture low density population of CHO cells that has been isolated by means other than gradual reduction of the cell density (see paragraph [0067]).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 226-228, 231, 234, 247, 249, 251, 253, 254, 257, 260 and 264-271 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-84 of U.S. Patent No. 9,441,035. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims differ only in scope; the instant claims are drawn to a method of producing bevacizumab, or a fragment thereof, comprising the step of culturing a Chinese hamster ovary (CHQ) cell comprising a nucleic acid encoding bevacizumab or fragment thereof in a cell culture medium, wherein the cell culture medium comprises two or more components selected from the group consisting of copper, insulin, and cystine whereas issued claims are drawn to a method of producing bevacizumab, or a fragment thereof, comprising the step of culturing a Chinese hamster ovary (CHO) cell comprising a nucleic acid encoding bevacizumab or fragment thereof in a cell culture medium, wherein the cell culture medium comprises copper, insulin, and cystine, wherein the and wherein the cell produces bevacizumab, or a fragment thereof. Thus the instant claims are not patentably distinct. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653